Bv the Court.
The defendant objected to the notice offered by the plaintiff, upon the ground that it was not properly served upon the city. No other question is raised by the bill of exceptions.
The statute provides that, in the case of a city, the notice maybe given to the mayor, the city clerk, or the treasurer. Pub. Sts. o. 52, § 21. If this provides the exclusive mode in which a notice can be served, which we do not decide, the service in this case was sufficient. The plaintiff employed one Weeks, an alderman, to deliver the notice to the proper authorities. He might and did act as her agent. If he had delivered the notice to the city clerk, who had laid it before the board of aldermen *186for their action, the service would clearly have been sufficient. The fact that the aldermen first acted upon the notice, and that then it was delivered to the city clerk, makes no difference. It was still a notice -given to the city clerk by her procurement, and was sufficient. Exceptions overruled.